Title: To Thomas Jefferson from Thomas Leiper, 9 October 1800
From: Leiper, Thomas
To: Jefferson, Thomas



Dear Sir
Philada. Octr. 9th 1800

I received you very kind favor of the 26th Ult but too late to answer by last post—I am very much obliged for the offer of your Crop of Tobacco and more especially as you offer me a Credit till April—My letters from Richmond of the 18th Ult: Quote Tobacco of the first Quality at 26/ pr Ct. your Currency—and the common Run at 24/ pr Ct. Six months interest will make it 33/5 our Currency and the freight and Charges to Philadelphia 40/11. I will notwithstand give for your Crop of Tobacco delivered in good order in Philadelphia Six Dollars per Ct.—I will also take the Crops of Tobacco you mention for Four or Five years at One Guinea pr Ct. delivered in Richmond and if delivered in Philadelphia the freight, insurance & charges to Philadelphia. my reason for making my price at Richmond I expect the freight and insurance will be two thirds less—in a year or two than it is at present—I will engage to take your Tobacco at any time but as I cannot use them before the month of September I will not engage to pay for them before that period and should I not be able to pay then I will oblige myself to pay at the Rate of Six pr Ct. pr Annum untill the money is paid you obliging yourself to deliver me Albemarle Tobaccos equal in Quality to those I have heretofore received of you—Should Mrs. Keys or any of your neighbours whom you know of your own knowledge make good Tobacco and approve of the Terms I will take from One to Two Hundred Hhds pr Annum—I could wish also to have a promise that the Tobacco should be Cured without Smoke and when Packed into Hhds. the Plants should be selected the first Quality into One Hhd and those of an inferiour Quality into Another—Your opinion is perfectly correct as it respects Pennsylvania the people of 1776 think all alike and see as much necessity for being unanimous now as they were then—Our Ward Elections for inspectors of the election is Over and we have a majority of One some say [Two this] gives us an opportunity of appointing the Judges [which] is a point we have not gained since the Revolution. I informed Mr Dallas you had offered me you Crop of Tobo. and that I was going to write you respecting the price and that  if he could give me any thing clever to inform you in the political line perhaps I might procure it One Dollar less pr Ct. Tell him from me we shall have a legal election in Pennsylvania for President & Vice President. Thomas Cooper was enlarged yesterday I had a Visit from him this morning and intend to Dine with him at 9 oclock he is in good health & spirits I am Dr Sir Your most Obedient St.

Thomas Leiper

